Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
1)	Claim 15 has been cancelled.   
 
- End of the Amendment










Statement for Reasons for Allowance
Claims 1-7, 9-14 and 16-22 are allowed.
The present claims are allowable over the “closest prior art” Lu et al. (US 2013/0011669) in view of Tsou et al. (US 2012/0157631), Luan et al. (US 2011/0288236) and Inoue et al. (US 2007/0254122), further evidence by Mehta et al. (US 2006/0172647) and Lee et al. (US 2012/0251749).
Lu discloses a heat sealable multilayer film comprising a polyolefin core layer and a heat sealable layer of a blend of 10-50 wt% of propylene based elastomer and 50-90 wt% of a propylene based polymer (abstract, see examples, para 41-43). The heat sealable layer corresponds to skin layer of the present invention. The core layer comprises iPP (para 0060) in an amount of 100 wt% (see example 1-3). Example of suitable propylene based polymer includes EP-8573 (para 0059) which has a molecular weight of 35,000-400,000 g/mol as evidence given be Lee (see paragraph 0040). 
However, Lu fails to disclose that the core layer comprises propylene based fiber reinforced composition, where the fiber reinforced composition is formed from a HMW propylene polymer having a Mn greater than 40,000 g/mol and reinforcing fibers and heat sealable layer having propylene polymer as LMW having a molecular weight in the range of 500-40000 g/mol and functional chain of the low molecular weight propylene is coupled to a functional chain of the at least one functionalized elastomer and functional group of polypropylene is selected from the group consisting of vinyl and fails to disclose that the multilayer film comprising composition having a thickness of 3-10 mm.
Whereas, Tsou discloses fiber reinforced composite, where the composite has a propylene polymer in an amount of 30-95 wt% and greater than 50 wt% of the fibers are 
Whereas, Luan discloses a resin composition consisting of a functionalized polypropylene and a functionalized styrenic thermoplastic elastomer (abstract). The functionalized polypropylene and a functionalized styrenic thermoplastic elastomer were mixed to obtain a uniform mixture and the mixture proceeded with melt reactive extrusion in a reactive twin-screw (see first paragraphs of examples 1-5). The functionalized polypropylene is a polypropylene grafted with N-vinyl pyrrolidone and glycidyl methacrylate (para 0043). 
As Luan discloses melt reactive extrusion to form the mixture of functionalized polypropylene and a functionalized styrenic thermoplastic elastomer identical to the one disclosed by the Applicant in the specification, it therefore would be obvious that functional chain of the low molecular weight propylene is coupled to a functional chain of at least one functionalized elastomer. 
Whereas, Inoue discloses a propylene resin composition capable of providing a thermoformed container excellent in heat resistance, moldability, appearance and shape, and a molded article obtained by bending processing a polypropylene resin composition (abstract). The molded article molded from the polypropylene composition, a sheet having a thickness in the range of 0.05-5 mm (para 0012). 
Based on the Applicants argument filed on 10/08/2020, Lu, Tsou, Luan, Inoue, Mehta and Lee fail to teach, describe, or fairly suggest the skin layer is from about 200 to about 300 microns thick, and wherein the thickness of the skin layer is from about 5% to about 25% of the total thickness of the propylene-based bi-layer composition.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RONAK C PATEL/Primary Examiner, Art Unit 1788